After careful consideration of the record in passing upon this motion, we have concluded, that the agreed facts would not justify a finding that Sweatt had abandoned or elected not to avail himself of the prior right to purchase this land secured to him as an actual settler by the Constitution, before his sale to appellant Best. He was not required to remain upon the land after the sale made by the county in order to preserve his prior right of purchase. This right was secured by the Constitution to those who were actual settlers at the time the county elected to sell, and does not require them to remain thereon for any length of time after this. The land Sweatt had purchased in Jones County, however, did require actual occupancy to preserve his title. It was an unperfected pre-emption claim. We think this affords a sufficient explanation for his moving upon that tract, and does not indicate an intention to abandon any claim he might have to other land; and when we add to this the fact, that his sale to appellant was only ten days after his removal, the natural conclusion is, that he never intended to surrender, but continuously asserted his prior right. We therefore find, as a conclusion of fact, that Sweatt had not abandoned nor surrendered his prior right to this land as an actual settler at the time of or previous to his sale to appellant; from which it follows the motion for rehearing should be refused.
Motion overruled. *Page 556